Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 31, 2006                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

  130831                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130831
                                                                   COA: 267913
                                                                   Macomb CC: 2003-001273-FH
  DONALD EUGENE LISTON,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 28, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 31, 2006                       _________________________________________
           p0724                                                              Clerk